UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4954


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

KIM SUNSIK KELLY, a/k/a extremeksk,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:08-cr-00024-LHT-1)


Submitted:    March 26, 2009                 Decided:   April 10, 2009


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ross H. Richardson,
Fredilyn Sison, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA,
INC., Charlotte, North Carolina, for Appellant. Donald David
Gast, Amy Elizabeth Ray, Assistant United States Attorneys,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kim    Sunsik   Kelly   timely         appeals    from     the    210-month

sentence      imposed    following       his    guilty      plea   to    one    count     of

attempting to entice and coerce an individual he believed to be

a minor, in violation of 18 U.S.C. § 2422(b) (2006).                                 Kelly’s

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), asserting that there are no meritorious grounds for

appeal, but questioning whether the district court’s sentence

was   procedurally      unreasonable       and       whether    the     district       court

erred in failing to explain its denial of Kelly’s motion for

variance.         Kelly has not filed a pro se brief, though he was

informed of his right to do so.                Finding no error, we affirm.

              Consistent with United States v. Booker, 543 U.S. 220

(2005), the district court is required to follow a multi-step

process      at   sentencing.      First,       it    must    calculate        the   proper

sentencing range prescribed by the Guidelines.                        United States v.

Abu   Ali,    528    F.3d   210,   260    (4th       Cir.    2008).      It     must   then

consider that range in light of the parties’ arguments and the

factors set out in 18 U.S.C. § 3553(a) (2006), before imposing

its sentence.         Id.; United States v. Pauley, 511 F.3d 468, 473

(4th Cir. 2007).

              We review the district court’s sentence for abuse of

discretion.         Gall v. United States, 128 S. Ct. 586, 591 (2007).

First, we must ensure the district court did not commit any

                                           2
“significant procedural error,” such as failing to consider the

18 U.S.C. § 3553(a) factors or failing to adequately explain the

sentence.        Id. at 597.                Second, we consider the substantive

reasonableness of the sentence, taking into account the totality

of the circumstances.                 Id.       If the sentence imposed is within

the     appropriate            Guidelines           range,        it        is        presumptively

reasonable.          United States v. Johnson, 445 F.3d 339, 341 (4th

Cir. 2006).

               The    district        court     is      not     required         to    “robotically

tick     through      §       3553(a)’s      every        subsection.”                Id.    at   345.

Additionally,         “when       a    judge        decides       simply          to     apply    the

Guidelines . . . doing so will not necessarily require lengthy

explanation.”         Rita v. United States, 551 U.S. 338, __, 127 S.

Ct.    2456,    2468       (2007).          The        district       court      must,       however,

provide enough explanation for this court to effectively review

the sentence, including an indication that the district court

considered the 18 U.S.C. § 3553(a) factors with regard to the

defendant      and    that       it   considered          any    potentially            meritorious

arguments      by    the       parties      with       regard    to    sentencing.             United

States    v.    Montes-Pineda,            445      F.3d    375,       380   (4th       Cir.    2006).

Furthermore, this court will not “evaluate a court’s sentencing

statements       in       a     vacuum,”        but       will    consider             the    context

surrounding         the    explanation.             Id.    at    381.         When      the    record

clearly shows the district court considered the evidence and

                                                   3
arguments proffered by both parties, an extensive opinion is not

required.      Rita, 551 U.S. at __, 127 S. Ct. at 2469.

            Our review of the record reveals no procedural error

in the district court’s imposition of sentence upon Kelly.                            The

court     properly       calculated     the        advisory     Guidelines        range,

considered the arguments of both parties regarding sentencing,

and explicitly stated that it considered the 18 U.S.C. § 3553(a)

factors when rendering its decision to sentence Kelly at the

bottom    of    the   applicable        Guidelines         range.        Further,     the

district court did not err in failing to explain its reasoning

for denying the motion for variance, as it is clear from the

context     surrounding         the   denial        that     the     district       court

considered the parties’ arguments prior to making its ruling.

Moreover,      Kelly’s    within-Guidelines          sentence       is    presumptively

reasonable, and Kelly has not rebutted this presumption.                            Thus,

we conclude that the district court did not abuse its discretion

and the sentence is reasonable.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Kelly’s conviction and 210-month sentence.

This court requires that counsel inform Kelly, in writing, of

his right to petition the Supreme Court of the United States for

further review.       If Kelly requests that a petition be filed, but

counsel    believes      that    such    a       petition    would       be   frivolous,

                                             4
counsel   may   move     in   this     court   for   leave   to   withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Kelly.          We dispense with oral argument because the

facts   and   legal     conclusions      are   adequately    presented    in    the

materials     before    the    court    and    argument   would    not   aid   the

decisional process.

                                                                         AFFIRMED




                                          5